Title: To George Washington from James McHenry, 10 June 1796
From: McHenry, James
To: Washington, George


          
            Sir.
            
              10 June 1796
              
            
          
          This inclosed letter has been procured by Dr Williamson who knows the hand writing. It is written by a Msr Cole Montflorence, a french man who held a commission under the State of North Carolina early in the revolution war.
          The letter to Governor Blount by the same person I understand is gone to Tenessee.
          It would seem that Montflorence had his information at Paris.

The reflexions which he makes upon it appear however to be his own.
          It may be well enough to have the hand writing compared with any letters that may be in the Secy of States office from Monroe, notwithstanding its supposed resemblance to Montflorences. The Secy can return it to me. My fever is increasing. With great respect I have the honor to be Sir your obt
          
            James McHenry
          
        